                IN THE UNITED STATES DISTRICT COURT FOR                             UIV.
                   THE SOUTHERN DISTRICT OF GEORGIA                 2020rFQ_6
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA
                                                                             ST. OF OA.
V.                                                      CASE NO. CR419-087


PHILLIP WALLACE,


       Defendant.




                                    ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation,       to    which    no     objections       have   been    filed.

(Doc. 26.) After a careful review of the record, the Court

concurs    with     the     Report        and    Recommendation,         which    is

ADOPTED as the Court's opinion in this case. Accordingly,

it   is   the    JUDGMENT     of    the    Court    that     Defendant      Phillip

Wallace is committed to the custody of the Attorney General

for treatment in accordance               with    18   U.S.C. § 4241(d). The

Court DIRECTS that Defendant is to be placed immediately in

a    suitable    facility     for    treatment         for   such   a   reasonable

period of time, not to exceed four months, as is necessary

to    determine     whether    there       is    a . substantial        probability

that in the foreseeable future he will attain the capacity

to permit the proceedings to go forward. The Court further

DIRECTS the director of the facility in which Defendant is

hospitalized, pursuant to 18                U.S.C. § 4241(e), to notify
